Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,737,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are largely a broader recitation of the claims found in the above patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,413,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are largely a broader recitation of the claims found in the above patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0247855 to Boock et al (“Boock”).
Regarding claim 1, Boock teaches a device for measurement of an analyte concentration, the device comprising: 
a sensor configured to generate a signal indicative of a concentration of an analyte (Figures 1 and 2); and 
a sensing membrane located over the sensor, the sensing membrane comprising an enzyme domain comprising an enzyme, a base polymer, and a hydrophilic polymer; wherein the hydrophilic polymer comprises from about 5 wt. % to about 30 wt. % of the enzyme domain (Figures 2A-C; paragraph 203, wherein the enzyme can be impregnated into the diffusion resistance domain such that a separate enzyme domain is not required; diffusion resistance domain 44; paragraph 197-199, wherein the domain is made up of a base polymer and hydrophilic polymer, wherein the hydrophilic polymer can comprise 5% to about 50% by weight). 
Regarding claim 2, Boock teaches the device of Claim 1, wherein the hydrophilic polymer comprises from about 10 wt. % to about 25 wt. % of the enzyme domain (paragraph 199).
Regarding claim 3, Boock teaches the device of Claim 1, wherein the hydrophilic polymer comprises from about 15 wt. % to about 20 wt. % of the enzyme domain (paragraph 199).

Regarding claim 5, Boock teaches the device of Claim 1, wherein the hydrophilic polymer comprises poly-N-vinylpyrrolidone (PVP) (paragraph 199, PVP is a hydrophilic polymer).
Regarding claim 6, Boock teaches the device of Claim 1, wherein the enzyme is selected from the group consisting of glucose oxidase, glucose dehydrogenase, galactose oxidase, cholesterol oxidase, amino acid oxidase, alcohol oxidase, lactate oxidase, and uricase (paragraph 202, wherein the enzyme can include glucose oxidase).
Regarding claim 7, Boock teaches the device of Claim 1, wherein the enzyme is glucose oxidase (paragraph 202, wherein the enzyme can include glucose oxidase).
Regarding claim 8, Boock teaches the device of Claim 1, wherein the base polymer comprises at least one polymer selected from the group consisting of epoxies, polyolefins, polysiloxanes, polyethers, acrylics, polyesters, carbonates, and polyurethanes (paragraphs 197-199).
Regarding claim 9, Boock teaches the device of Claim 7, where the polyurethane comprises a polyurethane copolymer (paragraphs 197-199).-2-Application No.: 13/836530 Filing Date: March 15, 2013

Regarding claim 11, Boock teaches the device of Claim 1, wherein the enzyme domain further comprises a cross-linking agent in an amount sufficient to induce cross-linking between polymer molecules (paragraph 192, under membrane fabrication).
Regarding claim 12, Boock teaches the device of Claim 11, wherein the cross-linking agent comprises a cross-linking agent selected from the group consisting of isocyanate, carbodiimide, gluteraldehyde or other aldehydes, epoxy, acrylates, free-radical based agents, ethylene glycol diglycidyl ether (EGDE), poly(ethylene glycol) diglycidyl ether (PEGDE), and dicumyl peroxide (DCP) (paragraph 192).
Regarding claim 13, Boock teaches the device of Claim 11, wherein the cross-linking agent comprises from about 0.1 wt. % to about 15 wt. % of the total dry weight of the enzyme, cross-linking agent, and polymers (paragraph 192).
Regarding claim 14, Boock teaches the device of Claim 1, wherein the thickness of the enzyme domain is from about 0.05 micron to about 100 microns (paragraph 201).
Regarding claim 15, Boock teaches the device of Claim 1, wherein the sensor comprises an electrode (Figure 1; paragraph 137).
Regarding claim 16, Boock teaches the device of Claim 1, wherein the sensing membrane further comprises a resistance domain configured to control a flux of the analyte therethrough (paragraphs 148-150, wherein the membrane system can be modified for use in other devices including one or more of the domains or additional domains). 

Regarding claim 18, Boock teaches the device of Claim 1, wherein the device is configured for continuous measurement of an analyte concentration (Figure 1; paragraphs 3 and 137).
Regarding claim 19, Boock teaches the device of Claim 1, wherein the analyte is glucose (paragraph 10).
Regarding claim 20, Boock teaches the device of Claim 18, wherein the device is configured for in vivo glucose measurement (paragraphs 3 and 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/27/21